Order entered October 29, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00492-CV

     BERRYMAN’S SOUTH FORK, INC. AND RICHARD BERRYMAN, Appellants

                                              V.

  J. BAXTER BRINKMANN INTERNATIONAL CORPORATION, THE BRINKMAN
            CORPORATION AND J. BAXTER BRINKMAN, Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 08-05771


                                          ORDER

           The above case has been submitted on appeal. Pursuant to Texas Rule of Appellate

Procedure 34.5(c), we ORDER the District Clerk to prepare, certify, and file electronically in

this Court no later than November 5, 2013, a supplemental clerk’s record containing the

supersedeas bond filed in this case in approximately May 2012. We DIRECT the Clerk to send

copies of this order, by electronic transmission, to Gary Fitzsimmons, Dallas County District

Clerk; the Dallas County District Clerk’s Office, Civil Records Division; and counsel for all

parties.

                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE